ORDER DENYING PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
ORDER
The panel has voted to deny the petition for rehearing and the suggestion for rehearing en banc.
The full court was advised of the suggestion for rehearing en banc. A judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the non-recused active judges in favor of en banc consideration. Fed. R.App. P. 35.
The petition for rehearing and the suggestion for rehearing en banc are denied.